Citation Nr: 1048127	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral shoulder 
bursitis.

3.  Entitlement to service connection for post-operative 
residuals of right shoulder rotator cuff repair.

4.  Entitlement to service connection for post-operative 
residuals of left shoulder impingement syndrome repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1957.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in New York, New York, 
which-in pertinent part, denied entitlement to service 
connection for the disorders noted on the cover sheet.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case a general medical examination was conducted in May 
2006, without benefit of the claims file.  Moreover, no 
audiological or orthopedic examination was conducted.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant has 
a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or signs 
and symptoms of disability may be associated with active service; 
and, 3) the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis 
added).  The threshold for the duty to get an examination is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records are not available, and 
the National Personnel Records Center informed the RO that if any 
records related to the appellant were ever located at their 
facilities they may have been destroyed in a fire.  

The Veteran has consistently asserted that he first noticed a 
hearing loss in basic training after noise exposure from 
artillery fire.  The record confirms that the Veteran was 
assigned to an armored unit while on active duty.  His written 
submissions note further that he believes his hearing loss was 
aggravated by exposure to extremely cold temperatures while 
patrolling the German-Czechoslovakian border in an open jeep.  He 
also attributes his shoulder disorders to cold weather exposure.

Copies of U.S. Army certificates, etc., submitted by the Veteran 
note his assignment to Europe and his presence on border patrols.  
An April 2006 private medical report notes a diagnosis of 
bilateral sensorineural hearing loss.  Other private records note 
a history of arthroscopic procedures on each shoulder.  None of 
these records address the etiology of these disorders.  

The May 2006 VA general examination report notes a diagnosis of 
arthritis of both shoulders.  

A lay statement from T.A.L. notes that he knew the Veteran before 
and after service, that they were roommates in college, and that 
the Veteran's hearing impairment was noticeable.  He also 
recalled the Veteran complaining of shoulder pain.

The above evidence is competent, see 38 C.F.R. § 3.159(a)(2) 
(2010), as both the Veteran and his friend are capable to 
describe symptoms experienced or observed.  Further, unless found 
not credible, their assertions may be sufficient to prove the 
claim.  See 38 U.S.C.A. § 1154(a) (West 2002); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  For now, however, 
the above evidence is sufficient to trigger the duty to assist 
requirement under the Veterans Claims Assistance Act of 2000.  
Indeed, the evidence of record is not sufficient to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any diagnosed hearing 
loss.  The claims folder must be made available 
to the examiner for review as part of the 
examination.  Following the examination the 
examiner is to opine whether it is at least as 
likely as not, i.e., is there a 50/50 chance, 
that any diagnosed hearing loss is related to 
the Veteran's active service to include service 
in an armored unit, and in cold weather.  

2.  The Veteran should also be afforded a VA 
orthopedic examination by a physician examiner 
to determining the etiology of any diagnosed 
shoulder disorder to include bursitis and post 
operative residuals of bilateral shoulder 
surgery.  The claims folder must be made 
available to the examiner for review as part of 
the examination.  The examiner is to opine 
whether it is at least as likely as not, i.e., 
is there a 50/50 chance, that any diagnosed 
shoulder disorder is related to service, to 
include service in a cold weather environment.  

All opinions must be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examiners must note 
the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral shoulder 
bursitis.

3.  Entitlement to service connection for post-operative 
residuals of right shoulder rotator cuff repair.

4.  Entitlement to service connection for post-operative 
residuals of left shoulder impingement syndrome repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1957.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in New York, New York, 
which-in pertinent part, denied entitlement to service 
connection for the disorders noted on the cover sheet.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case a general medical examination was conducted in May 
2006, without benefit of the claims file.  Moreover, no 
audiological or orthopedic examination was conducted.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant has 
a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or signs 
and symptoms of disability may be associated with active service; 
and, 3) the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis 
added).  The threshold for the duty to get an examination is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records are not available, and 
the National Personnel Records Center informed the RO that if any 
records related to the appellant were ever located at their 
facilities they may have been destroyed in a fire.  

The Veteran has consistently asserted that he first noticed a 
hearing loss in basic training after noise exposure from 
artillery fire.  The record confirms that the Veteran was 
assigned to an armored unit while on active duty.  His written 
submissions note further that he believes his hearing loss was 
aggravated by exposure to extremely cold temperatures while 
patrolling the German-Czechoslovakian border in an open jeep.  He 
also attributes his shoulder disorders to cold weather exposure.

Copies of U.S. Army certificates, etc., submitted by the Veteran 
note his assignment to Europe and his presence on border patrols.  
An April 2006 private medical report notes a diagnosis of 
bilateral sensorineural hearing loss.  Other private records note 
a history of arthroscopic procedures on each shoulder.  None of 
these records address the etiology of these disorders.  

The May 2006 VA general examination report notes a diagnosis of 
arthritis of both shoulders.  

A lay statement from T.A.L. notes that he knew the Veteran before 
and after service, that they were roommates in college, and that 
the Veteran's hearing impairment was noticeable.  He also 
recalled the Veteran complaining of shoulder pain.

The above evidence is competent, see 38 C.F.R. § 3.159(a)(2) 
(2010), as both the Veteran and his friend are capable to 
describe symptoms experienced or observed.  Further, unless found 
not credible, their assertions may be sufficient to prove the 
claim.  See 38 U.S.C.A. § 1154(a) (West 2002); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  For now, however, 
the above evidence is sufficient to trigger the duty to assist 
requirement under the Veterans Claims Assistance Act of 2000.  
Indeed, the evidence of record is not sufficient to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any diagnosed hearing 
loss.  The claims folder must be made available 
to the examiner for review as part of the 
examination.  Following the examination the 
examiner is to opine whether it is at least as 
likely as not, i.e., is there a 50/50 chance, 
that any diagnosed hearing loss is related to 
the Veteran's active service to include service 
in an armored unit, and in cold weather.  

2.  The Veteran should also be afforded a VA 
orthopedic examination by a physician examiner 
to determining the etiology of any diagnosed 
shoulder disorder to include bursitis and post 
operative residuals of bilateral shoulder 
surgery.  The claims folder must be made 
available to the examiner for review as part of 
the examination.  The examiner is to opine 
whether it is at least as likely as not, i.e., 
is there a 50/50 chance, that any diagnosed 
shoulder disorder is related to service, to 
include service in a cold weather environment.  

All opinions must be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examiners must note 
the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.

The examiners are further advised that the 
term "at least as likely as not" or a "50/50 
chance" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

If any examiner is unable to provide the 
requested opinion, that fact must be stated 
and the reasons why an opinion cannot be 
provided explained.  That is, the examining 
physician must specifically explain why the 
etiology of any diagnosed hearing loss or 
shoulder disorder is unknowable.  Each 
examiner is asked to attach a copy of their 
curriculum vitae to the report.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If either 
report is deficient in any manner, the AMC/RO 
must implement corrective procedures at once.

5.  Then review the Veteran's claims de novo 
in light of the additional evidence obtained.  
If either claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

